Gardner, P. J.
It appears that this cause was sounded for trial in the City Court of Albany, Georgia, on the' 30th day of November, 1953; that the case went to trial; that after the introduction of evidence by both sides and the argument of counsel for both sides, the court charged the jury, and the jury, after retiring and deliberating did, on the 30th day of November, 1953, return a verdict in favor of the defendant in the court below (the plaintiff in error here); and it appears that the *550time for filing a motion for new trial in the court below has expired. Therefore this bill of exceptions and the questions to be presented have become moot, and upon motion of the plaintiff in error, duly served on counsel for the defendant in error, no objection having been filed and no appearance made by counsel for the defendant in error, the writ of error in this cause is hereby
Decided January 20, 1954.
Peacock, Perry & Kelley, Hatcher, Smith & Stubbs, for plaintiff in error.

Dismissed.


Townsend and Carlisle, JJ., concur.